Citation Nr: 0836570	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than February 4, 
2003 for the grant of service-connection for post-traumatic 
stress disorder (PTSD) and the assignment of an initial 
rating of 50 percent.

2.  Entitlement to an initial rating greater than 50 percent 
for PTSD prior to January 27, 2004; and to a rating greater 
than 70 percent from January 27, 2004. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which granted a claim of entitlement to service 
connection for PTSD and assigned an initial 50 percent 
rating.  The veteran appealed both the effective date and the 
initial rating of his PTSD disability. 

During the pendency of the appeal, the RO awarded an 
increased rating of 70 percent disabling, effective January 
27, 2004, in a November 2004 decision.  After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. AB v. Brown, 6 Vet. 
App. 35 (1993). Accordingly, the issue is still properly 
before the Board here and the issue has been appropriately 
rephrased above.

The increased rating issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

On March 30, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant requesting to withdraw his claim seeking an earlier 
effective date for the grant of service connection and 
assignment of an initial rating for PTSD.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn his claim seeking an earlier effective date for 
the grant of service connection for PTSD and assignment of 
the initial rating and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the claim and it is dismissed.


ORDER

The appeal regarding entitlement to an effective date earlier 
than February 4, 2003 for the grant of service connection for 
PTSD and assignment of an initial rating of 50 percent is 
dismissed.


REMAND

The claim on appeal was last adjudicated in September 2006 
supplemental statements of the case (SSOCs).  Thereafter, 
additional, non-duplicative voluminous records, to include VA 
outpatient treatment records and private medical opinions 
were received showing recent and continuous treatment for 
PTSD.  

The veteran's representative indicated in a September 2008 
statement that the veteran "waives" regional office 
consideration of the newly submitted evidence, but due to the 
chronology of documents received, it is unclear if the waiver 
encompasses all of the voluminous records sent.  In general, 
if a statement of the case (SOC) or SSOC is prepared before 
the receipt of further evidence, a supplemental statement of 
the case must be issued to the veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and is clearly relevant to the issue 
because it provides medical opinions discussing the severity 
and current treatment of his medical conditions.  Since it is 
necessary to remand for other reasons and it is unclear 
whether the veteran waived local jurisdictional review as to 
all of these records, the case is returned to the RO for 
readjudication of the issues on appeal and the issuance of a 
SSOC.  See also id.

The new evidence includes voluminous medical records and the 
veteran's statements indicating, among other things, his PTSD 
has caused him to cease working and overall has increased in 
severity.

The veteran worked as a Professor for many years and, 
according to his medical records, slowly scaled back his work 
due to his mental disability.  He now claims he has had to 
retire all together due to his PTSD.

Medical records certainly indicate the veteran has a severe 
psychiatric disability.  His diagnoses, however, include 
PTSD, manic depressive disorder, bipolar disorder, and 
others.  The veteran has been involuntarily hospitalized for 
homicidal and suicidal ideation.  It is unclear from the 
records, however, which symptoms are attributable to his 
service-connected PTSD alone versus his other diagnosed 
conditions.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was last afforded a VA examination in September 
2004, over four years ago.  Given the lengthy time lapse, the 
new medical evidence indicative of a possibly more severe 
condition and the ambiguity of the most predominant 
psychiatric diagnosis, a new VA examination is warranted.

The veteran also indicated he receives disability income from 
other sources, to include the Social Security Administration 
(SSA) and "MESSA" (a Michigan-based organization granting 
health care benefits to those employed as educators in the 
state).  The RO should make efforts to obtain these 
documents.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
may be receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
VCAA emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request a copy of the veteran's SSA decision(s) and 
the medical records relied upon. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2008 to the present.



Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of any decision(s) and 
all medical records relied upon in 
conjunction with the veteran's claim(s) 
and award(s) of SSA disability benefits. 
Any attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center in 
Grand Rapids, Michigan from March 2008 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative 
response if records are not available.

3. Ask the appellant to complete release 
forms authorizing VA to request his records 
from "MESSA" in connection with his claim 
to receive long-term disability benefits.  
These records should then be requested, and 
the RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

4.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a psychiatric examination to evaluate 
the current severity of his service-
connected post-traumatic stress disorder.  
The complete C-file should be available for 
review and the examiner should make note 
that the file was reviewed.  The examiner 
should, without resorting to speculation, 
opine as to what degree of disability is 
attributable to the veteran's service-
connected PTSD alone versus other non-
service-connected psychiatric illnesses.  
The examiner should provide a complete 
rationale for any and all opinions 
expressed reconciling any conflicting 
evidence in the file. 

5.  After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


